Probation Forni No. 35                                                                         Report and Order Terminating Probation/
( 1192)                                                                                                              Supervised Release
                                                                                                       Prior to Original Expiration Date

                                                                         UNITED ST ATES DISTRICT COURT
                                                                                     for the
                                                                        SOUTHERN DISTRICT OF NEW YORK


                         UNITED STATES OF AMERICA

                                                                  V.                     Docket No. 0208 7:10CR00007-1 (CM)

                                            Sandy Annabi


       On May 24, 2018, the above named was placed on Supervised Release for a period of 24
Months. She has complied with the rules and regulations of Supervised Release and is no longer
in need of supervision. It is accordingly recommended that Sandy Annabi be discharged from
Supervised Release.


                                                                                                Respectfully submitted,


                                                                                        by               {!ffejt,~-✓-     C r,:,,_)
                                                                                                 Deanna M. Paige .
  .,......,...,.
                   ..     __--------
                        _ ___
                        ...,....,._,..
                         _,,,.,,.
                                            ,,..
                                            ~
                                                   __ __,.
                                                   ~
                                                                  ...
                                                             _,..-..~
                                                                                                 U.S. Probation Officer




                                                                             ORDER OF THE COURT

       Pursuant to the above report, it is ordered that the defen nt is discharged from Supervised
Release and that the proceedi gs in the case be te nated.

                                    Date this




                                                                                                 Honorable Colleen McMahon
                                                                                                 Chief U.S. District Judge
